OSCN Found Document:IN RE RETIREMENT OF THE HONORABLE CHARLES A. JOHNSON

	
				

OSCN navigation



        Home

        Courts

        Court Dockets

        Legal Research

        Calendar

        Help





						Previous Case

						Top Of Index

						This Point in Index

						Citationize

						Next Case

						Print Only





IN RE RETIREMENT OF THE HONORABLE CHARLES A. JOHNSON2014 OK CR 9Case Number: CCAD-2014-3Decided: 07/30/2014IN RE RETIREMENT OF THE HONORABLE CHARLES A. JOHNSON
Cite as: 2014 OK CR 9, __  __

ORDER COMMEMORATING SERVICE
¶1 NOW, on this 30th day of July, 2014, the Oklahoma Court of 
Criminal Appeals, sitting en banc to honor the stewardship of Judge 
Charles A. Johnson for his many years of service to the citizens of the State of 
Oklahoma, directs the following comments of his colleagues and citation of 
appreciation to be spread of record to commemorate his steadfast devotion to the 
Oklahoma Judicial System.
COMMENTS OF THE COURT
¶2 Presiding Judge David B. Lewis: Charles, congratulations on your 
well-earned retirement. I join the people of the great state of Oklahoma in 
extending to you our appreciation for your twenty-five years of service to this 
Court.
¶3 Vice-Presiding Judge Clancy Smith: Judge, you have given your best 
to this Court for the past twenty-five years. You have represented this Court 
tirelessly within the local, state and national bar associations and appellate 
judges associations. Your love of work, travel and music have made you a true 
Renaissance man. And, you inspire us all with your devotion to your family and 
church. Each day was better with your presence on the Court. Truly, the citizens 
of Oklahoma will lose a zealous advocate for justice with your departure.
¶4 Judge, you have made my four years on the Court a pleasure. You will be 
missed. 
¶5 Judge Gary L. Lumpkin: Charles, the last twenty-five years have 
passed so fast. From sharing offices under the south steps of the Capitol, to 
the wonderful restoration of our Capitol Courtroom to its original design and 
glory, and finally moving into the new Oklahoma Judicial Center, it has been a 
great ride. Through all the ups and downs, you have been the people person who 
has helped manage the process. We have jokingly commented about you being a 
frustrated Legislator, but your willingness to zealously represent the Court to 
the Legislature has been a blessing. Your contributions will have positive 
ripple effects in the law for years to come. Best wishes for a blessed time of 
retirement and opportunity to enjoy your family. Thank you for your 
service.
¶6 Judge Arlene Johnson: Charles, some years ago Oklahoma trial 
lawyers gave you an award recognizing your dedication and courageous service to 
the people of Oklahoma and for outstanding leadership in advancing the cause of 
justice through the Oklahoma Court of Criminal Appeals. They got it right. Your 
long service has made this a better Court and Oklahoma a better state. You are a 
good judge and a kind and gentle friend. You will be sorely missed. 
CITATION OF APPRECIATION
¶7 WHEREAS, you have served the citizens of the United States of America 
as an officer in the JAG Corps of the U.S. Air Force Reserve from 1955 to 1985, 
being awarded the Meritorious Service Medal and Legion of Merit, and retiring at 
the rank of Colonel; and
¶8 WHEREAS, you graduated from the University of Oklahoma School of Law 
in 1955, and after service on active duty with the U.S. Air Force, first 
established a law firm in Pawhuska, Oklahoma before moving the firm to Ponca 
City, Oklahoma; and
¶9 WHEREAS, after beginning a solo practice of law, was a senior law 
partner with the law firm of Phipps, Johnson, Holmes & Hermanson, later 
Johnson & Hermanson, and finally the Johnson Law Firm until 1989; and
¶10 WHEREAS, your commitment to your community has been exemplified by 
your service as Past-President of the Kay County Bar Association, selectee as 
one of three Outstanding Young Oklahomans by the Junior Chamber of Commerce, 
together with service in many other civic organizations, and service as Elder 
and Sunday School teacher in your church; and
¶11 WHEREAS, you have served the people of the State of Oklahoma as 
member and Chairperson of the Oklahoma Alcoholic Beverage Control Board; 
and
¶12 WHEREAS, the Judges of the Oklahoma Court of Criminal Appeals have 
elected you to serve as Presiding Judge on three separate occasions and the 
Oklahoma Trial Lawyers Association cited you as the 1993 Outstanding Appellate 
Judge; and
¶13 WHEREAS, your twenty-five years of judicial service has brought great 
honor to this Court, the Oklahoma Judicial system and the State of Oklahoma; 
and
¶14 WHEREAS, the Court of Criminal Appeals is the Court of last resort 
and possesses exclusive jurisdiction in the appeal of criminal cases in the 
State of Oklahoma;
¶15 NOW, THEREFORE, the judges of the Oklahoma Court of Criminal Appeals, 
sitting en banc, do herewith extend our appreciation for your many years 
of devotion, service, and contribution to this Court and the citizens of the 
State of Oklahoma, and commend your tireless efforts on behalf of the Court, 
which has contributed to its efficiency, stature and prestige.
¶16 IT IS SO ORDERED.
¶17 WITNESS OUR HANDS AND THE SEAL OF THIS COURT on this 30th 
day of July, 2014.
/S/DAVID B. LEWIS, Presiding Judge
/S/CLANCY SMITH, Vice Presiding Judge
/S/GARY L. LUMPKIN, Judge
/S/ARLENE JOHNSON, Judge
ATTEST: 
/s/Michael Richie, Clerk of the Court

Citationizer© Summary of Documents Citing This DocumentCite
Name
Level
None Found.Citationizer: Table of AuthorityCite
Name
Level
None Found.